DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species I (claims 1-3, 5-10, 12-14, 16, 17 and 19) in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino (US 2017/0118841).
Regarding claim 1, Ino (Figs. 9A-9B) discloses a module comprising: a substrate 50 having a main surface; a first component 40 mounted on the main surface; and two or more wires 70E(72E), each having a first end and a second end bonded to the main surface so that each of the two or more wires 70E(72E) straddles the first component 40, wherein a distance between first ends of two wires 70E(72E) of the two or more wires that are adjacent to each other is shorter than a distance between second ends of the two wires 70E(72E) when viewed in a direction perpendicular to the main surface.
.
Claim(s) 1-3, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (US 7,088,009).
Regarding claim 1, Hagen (Figs. 1 and 5) discloses a module comprising: a substrate 19 having a main surface; a first component 18 mounted on the main surface; and two or more wires 24, each having a first end and a second end bonded to the main surface so that each of the two or more wires 24 straddles the first component 18 (Fig. 5), wherein a distance between first ends of two wires 24 of the two or more wires that are adjacent to each other is shorter than a distance between second ends of the two wires 24 when viewed in a direction perpendicular to the main surface.
Regarding claims 2-3, 8 and 12, Hagen (Figs. 1 and 5) further discloses: the first ends of the two or more wires 24 are lined up on a same side of the first component 18 when viewed in the direction perpendicular to the main surface; a second component 26 mounted on the main surface (Fig. 1), wherein the main surface has a first region in which the first ends of the two or more wires 24 and the main surface are connected, and at least a part of the first region is located between the first component 18 and the second component 26; and the first component 18 is surrounded by at least a part of an aggregate of the first ends and the second ends of the two or more wires 24 (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 2017/0263568) in view of Ino (US 2017/0118841).
Regarding claim 1, Jeon (Figs. 1-2) discloses a module comprising: a substrate 110 having a main surface; a first component 120 mounted on the main surface; and two or more wires 140, each having a first end and a second end bonded to the main surface so that each of the two or more wires straddles the first component 120.
Jeon does not disclose a distance between first ends of two wires 140 of the two or more wires that are adjacent to each other is shorter than a distance between second ends of the two wires 140.
However, Ino (Figs. 9A-9B) teaches a module comprising: two or more wires 70E(72E) straddles a first component 40, and a distance between first ends of two wires 70E(72E) of the two or more wires that are adjacent to each other is shorter than a distance between second ends of the two wires 70E(72E). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to have modify the module of Jeon by rearranging the wires for having a distance between first ends of two wires 140 of the two or more wires that are adjacent 
Regarding claims 2-3, 8 and 12, Jeon (Figs. 1-2) further discloses: the first ends of the two or more wires 140 are lined up on a same side of the first component 120 when viewed in the direction perpendicular to the main surface; a second component 130 mounted on the main surface, wherein the main surface has a first region in which the first ends of the two or more wires 140 and the main surface are connected, and at least a part of the first region is located between the first component 120 and the second component 130; and the first component 120 is surrounded by at least a part of an aggregate of the first ends and the second ends of the two or more wires 140.
Regarding claim 10, Ino further teaches the first component 40 is a low noise amplifier because it is an intended use ([0125]).
Claims 5-7, 9, 13-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al and Ino as applied to claims 1-3 above, and further in view of Welch et al (US 2014/0353807).
Regarding claims 5-6, 9, 13-14, 16-17 and 19, Jeon does not disclose: a sealing resin covering the first component, the second component and the two or more wires; and a shield film spaced apart from the main surface and covering the first component and the two or more wires.
However, Welch (Fig. 4A) teaches a module comprising: a sealing resin 220 covering a first component 202, a second component 202 and the wires 216; and a shield film 222 ([0035]) spaced apart from the main surface and covering the first 
Regarding claim 7, Welch (Fig. 4A) further teaches at least one of the two or more wires 216 is in contact with the shield film 222 for providing a grounded EMI shield ([0035]).
Claims 5-7, 9-10, 13-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 7,088,009) in view of Welch et al (US 2014/0353807).
Regarding claims 5-6, 9, 13-14, 16-17 and 19, Hagen does not disclose: a sealing resin covering the first component, the second component and the two or more wires; and a shield film spaced apart from the main surface and covering the first component and the two or more wires.
However, Welch (Fig. 4A) teaches a module comprising: a sealing resin 220 covering a first component 202, a second component 202 and the wires 216; and a shield film 222 ([0035]) spaced apart from the main surface and covering the first component and the two or more wires 216.  Accordingly, it would have been obvious to modify the module of Hagen by including a sealing resin and a shield film having structures as set forth above, in order to completely shield the module from the electromagnetic interference (EMI), as taught by Welch ([0035]).

Regarding claim 10, Hagen does not disclose the first component is a low noise amplifier.
However, Hagen does disclose that the first component can be applied in RF modules (column 7, lines 1-7), and using a low noise amplifier in RF modules would be well known for controlling the RF noise.  Therefore, it would have been obvious to have the first component being a low noise amplifier because it is an intended use dependent upon the application which is desired for the module.   
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHAT X CAO/           Primary Examiner, Art Unit 2817